Fourth Court of Appeals
                               San Antonio, Texas
                                   September 4, 2018

                                  No. 04-18-00266-CV

                                      TCOE, INC.,
                                       Appellant

                                           v.

                                SA QUAD VENTURES,
                                      Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2018CV00153
                      Honorable David J. Rodriguez, Judge Presiding


                                     ORDER
    The Appellant’s Unopposed Third Motion to Extend Time for Filing Appellant’s Brief is
GRANTED. The appellant’s brief is due September 7, 2018.



                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2018.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court